Citation Nr: 1207971	
Decision Date: 03/02/12    Archive Date: 03/16/12

DOCKET NO.  07-21 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for multiple sclerosis (MS).

2.  Entitlement to service connection for type II diabetes, claimed as due to exposure to herbicides.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1964 to March 1968.  He also had a period of service in the National Guard in the 1990's.  This matter is before the Board of Veterans' Appeals (Board) on appeal from March 2006 and August 2007 rating decisions of the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO).  The March 2006 rating decision denied service connection for type II diabetes, claimed as due to herbicide exposure.  In April 2006, the Veteran submitted additional evidence in support of his claim.  A May 2006 rating decision confirmed and continued the prior denial of service connection for type II diabetes.  The August 2007 rating decision denied service connection for MS.  In October 2011 a Travel Board hearing was held before the undersigned, a transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has a current diagnosis of MS.  Certain chronic diseases (including MS), may be service connected on a presumptive basis if they become manifest to a compensable degree in a specified period of time postservice (seven years for MS).  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  The critical question in this matter is whether the Veteran had compensable symptoms of MS within the seven-year presumptive period for that disease.  He claims that he began exhibiting symptoms of multiple sclerosis in service.  He testified that he had numbness from his thighs to his feet after walking in creeks, rivers, and lakes.  He developed immersion foot, and began stumbling around and tripping over blades of grass.

Service treatment records show that in October 1966, the Veteran was treated for moderate immersion foot. It was noted that he was in the field for two "wet days" when he became aware of soreness and numbness of his feet with difficulty walking.  An April 1967 treatment record notes that the Veteran complained of an irritation across the bridge of both feet.  He reported that the problem had bothered him since December 1966.  He stated that every morning the irritated area had a thin layer of skin over it, and when he stood the skin would crack.

A December 1984 letter from private physician, Dr. L.M.S., notes that based on a clinical history and examination of the Veteran, "I think he might have been subject to an episode of demyelinating disease, perhaps related to some recent flu."  On September 2005 VA examination, the Veteran reported possible multiple sclerosis.  He related that in 1983 he had an episode of numbness from T4 distally with associated urinary incontinence.  The examiner noted that a recent MRI of the Veteran's head found UBOs [unidentified bright objects] suggestive of multiple sclerosis.  

In an August 2006 statement, a friend of the Veteran notes that he had observed the Veteran's health decline, and that he now had serious problems walking, with frequent falls.  He opined that the Veteran's problems are related to his shell fragment wounds to the back or to exposure to chemicals sprayed in Vietnam.  The Veteran's brother related that he played tennis with the Veteran at the end of 1968, and had observed that he would stagger a little after a couple of sets and was clumsy; he indicated that the Veteran did not have such impediments prior to his service in Vietnam.  

An October 2006 MRI showed findings suggestive of a demyelinating process.  

A March 2007 VA neurology outpatient clinic report notes that the Veteran complained of sensory numbness of both lower extremities.  He reported that in 1990 he had at least one episode of total body numbness that resolved, and has had several additional similar episodes.  In a May 2007 letter, the Veteran's private physician, Dr. M.T.F., relates that over the past several years, the Veteran had noted symptoms consistent with MS.  Serial MRIs showed periventricular white matter changes and lesions on the cervical and thoracic spine.  Dr. M.T.F. opined that the Veteran had MS related to exposure to Agent Orange.  He noted that the Veteran's MS had caused significant disability which affected his ability to walk.

On September 2010 medical evaluation for MS, private physician, Dr. C.A.S., noted that he agreed with the diagnosis of MS based upon the Veteran's history, examination, and the results of the available testing.  He indicated that by history, the onset of the Veteran's MS most likely occurred in the 1970's.  Dr. C.A.S. stated that he could not rule out the possibility that the Veteran's MS could be related to exposure to Agent Orange; but he really could not say that it was a cause of the Veteran's MS.  He explained that current thinking is that MS is possibly related to exposure to something in the environment but no specific agents have been identified.  

The Veteran has not been afforded a VA examination to secure a medical opinion regarding a nexus between his MS and his service/alleged postservice symptoms of MS within the seven-year presumptive period.  The state of the evidence in this matter meets the "low threshold" standard as to when an examination or nexus opinion is necessary (outlined by the U.S. Court of Appeals for Veterans Claims (Court) in McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006)). 

The Veteran seeks presumptive service connection for type II diabetes.  It is well-established that he served in Vietnam, and is entitled to a presumption that he was exposed to herbicide agents in the course of such service.  The critical/and sole question in this matter is whether he now has, or at any time during the pendency of this claim/appeal has had, a diagnosis of type II diabetes mellitus.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement of a current disability in a service connection claim is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim ).  While September and December 2005 examination reports show diagnoses of diabetes mellitus, those reports are inadequate for rating purposes, as the diagnoses are based on reported history rather than clinical studies (The September 2005 report cites to studies conducted a year prior; however, records pertaining to the studies are not associated with the claims file).  Accordingly, further development is needed to determine whether the Veteran meets (or at any time since he filed his claim in March 2005 has met) the criteria for a diagnosis of type II diabetes.  Type II diabetes is an insidious disease process; while some related symptoms may be capable of lay observation, whether or not such symptoms are diagnostic of diabetes is a medical question that requires medical expertise/diagnostic studies.  Notably, the September 3005 VA examination reports mentions that type II diabetes was diagnosed based on studies one year prior; the reports of the studies are not associated with the claims file.

In addition, the record shows the Veteran was apparently awarded Social Security Administration (SSA) disability benefits (based on MS), but no attempt to secure from SSA copies of the award and any underlying medical records.  As such records are constructively of record, and may contain information pertinent to the Veteran's claims, they must be secured.

Accordingly, the case is REMANDED for the following:

1.  The RO should ask the Veteran to identify the providers of all evaluations and treatment he has received for diabetes since his discharge from service, and to provide the releases necessary for VA to secure records of any such private treatment.  Of particular interest are the identity/records of the provider who arranged for diagnostic studies and assigned the Veteran a diagnosis of type II diabetes approximately one year prior to September 2005 (i.e., in, or around, September 2004).  The RO should secure for the record copies of complete clinical records of all such evaluations and treatment from the identified sources.  If any private provider does not respond to the RO's request, the Veteran should be so notified, and advised that ultimately it is his responsibility to ensure that such records are received.  If any VA records are unavailable, it should be so certified for the record (along with a description of the scope of the search conducted).

2.  The RO should secure from SSA a copy of the Veteran's award of SSA disability benefits and copies of the complete medical records considered in connection with such award.  If such records are unavailable, the reason for the unavailability must be noted in the record  

3.  The RO should arrange for the Veteran to be examined by a neurologist.  The Veteran's claims file (to include this remand) and a copy of the 38 C.F.R. § 4.124a, Diagnostic Code 8018 criteria must be made available to, and reviewed by, the examiner in conjunction with the examination.  A complete medical history should be elicited, and any tests and studies deemed necessary to address the questions posed below should be completed.  

Based on examination and interview of the Veteran, and review of the claims file (with consideration given to the May 2007 letter from Dr. M.T.F., the medical evaluation from Dr. C.A.S., and the lay statements provided by the Veteran, his brother, and friend), the examiner should provide an opinion that responds to the following:

(a) Based on the factual evidence of record (to include credible lay accounts) what is the earliest date when compensable symptoms of multiple sclerosis were manifested?  Please identify the record(s) that supports the conclusion.

(b) In light of the Veteran's various allegations regarding the etiology of his MS, please indicate whether or not the Veteran's shell fragment wounds (including to the spine area), his exposure to environmental factors (herbicides) in Vietnam, and/or immersion foot in service are implicated as etiological factors for his development of MS.  

The examiner must explain the rationale for all opinions (to specifically include comment on the statements by the Veteran and his brother regarding symptoms observed/manifested in the early postservice years; i.e., may the symptoms described be reasonably considered compensable symptoms of MS?).  

4.  The RO should also arrange for the Veteran to be examined by an appropriate physician to determine whether or not he now meets (or at any time since the filing of his claim in March 2005 has met) the criteria for a diagnosis of type II diabetes mellitus.  The Veteran's claims file (to include this remand and any additional records received pursuant to the requests above) must be reviewed by the examiner in conjunction with the examination, and any tests or studies deemed necessary should be completed.  

Based on examination of the Veteran and review of his claims file the examiner should provide opinions that respond to the following:

a) Does the Veteran now meet the criteria for a diagnosis of type II diabetes mellitus?  

b) If not, based on the factual evidence of record, has he met the criteria for a diagnosis of type II diabetes at any time since the filing of his claim in March 2005?  If so, please identify the records that support such conclusion.  

The examiner must explain the rationale for all opinions.  

5.  The RO should then re-adjudicate the claims.  If either remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

